UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1922



CONSOLIDATION COAL COMPANY,

                                                          Petitioner,

          versus


BENNY S. SPADARO; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS,

                                                         Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(05-0689-BLA; 2003-BLA-6384)


Submitted:   March 28, 2007                 Decided:   April 12, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ashley M. Harman, Douglas A. Smoot, JACKSON KELLY, PLLC,
Morgantown, West Virginia, for Petitioner.     Frederick K. Muth,
HENSLEY, MUTH, GARTON & HAYES, Bluefield, West Virginia; Howard M.
Radzely, Patricia M. Nece, Jeffrey S. Goldberg, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Consolidation Coal Company seeks review of the Benefits

Review Board’s decision and order affirming the administrative law

judge’s award of black lung benefits on a claim filed by Benny

Spadaro pursuant to 30 U.S.C. §§ 901-945 (2000).       Our review of the

record   discloses   that   the   Board’s   decision    is   based   upon

substantial evidence and is without reversible error. Accordingly,

we affirm for the reasons stated by the Board.     Consolidation Coal

Co. v. Spadaro, No. 05-0689-BLA (B.R.B. June 26, 2006).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -